                         Case 21-01093-AJC        Doc 9    Filed 03/31/21     Page 1 of 2




          ORDERED in the Southern District of Florida on March 30, 2021.




                                                               A. Jay Cristol, Judge
                                                               United States Bankruptcy Court
_____________________________________________________________________________
                            UNITED STATES BANKRUPTCY COURT
                                      SOUTHERN DISTRICT OF FLORIDA
                                             MIAMI DIVISION
                                          www.flsb.uscourts.gov

         In re:
         TED & STAN’S TOWING SERVICES, INC.,                 Case No.: 21-10663-AJC
                Debtor.                      /
                                                             Chapter 11
         TED & STAN’S TOWING SERVICES, INC.,
                Plaintiff
         v.                                                  Adv. Case No.
        Tokyo Century (USA); Eastern Funding, LLC;
        Agentis PLLC; Greenlight Premium Finance Co.         21-01093-AJC
        Impact Staff Leasing, Inc.
             Defendants
        ______________________________________/


                        AGREED ORDER CONDITIONALLY GRANTING
                            VERIFIED EXPEDITED MOTION FOR
                TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION


                THIS CAUSE came on before the Court 3/25/21 at 2:00 PM on notice of hearing upon the
        Debtors’ Motion; and the Court finding that would be in the best interest of the estate, and
        creditors, and no objections being raised, it is

             ORDERED THAT Tokyo Century (USA) and Eastern Funding, LLC having agreed to a
        temporary stay for 60 days or until May 23, 2021, the motion is granted, and said defendants do not
        have to plead to the adversary case at this time.

              ORDERED THAT for 60 days or until May 23, 2021, or pending further order of this Court, all
        defendants shall take no action in state court adverse to Edwyn Martinez, President of Debtor,
        while he continues to try and confirm a plan of reorganization.
                 Case 21-01093-AJC         Doc 9      Filed 03/31/21   Page 2 of 2



      As to defendants who have not yet appeared in this case this order is conditionally granted,
and those defendants Agentis PLLC; Greenlight Premium Finance Co. and Impact Staff Leasing,
Inc. may file objections or requests for hearing if they disagree with the 60 day temporary stay.




                                                ###

Submitted by: Joel M. Aresty who will serve copies
